DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/21.

Drawings
The drawings are objected to because some of the figures include heavily shaded or photographic images that render the elements of the drawings difficult to discern (see Figures 4 and 6) and some of the figures include faint, lightly colored, or small reference characters that are also difficult to discern (see Figures 1 and 5). Although not required, the use of a computer-aided drawing program is recommended to generate black-and-white-line drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Objections
Claims 7 and 10-14 are objected to because of the following informalities:
Claim 7 recites “the liner panel, the fabric loops, and the clip hanging rings are substantially or completely hidden from view of the front curtain” in lines 2-3 and claim 10 recites “the curtain liner is hidden from view of the front curtain”. The limitation “hidden from view of the front curtain” is grammatically confusing--a recommended correction is to instead recite “substantially or completely hidden behind the front curtain” or “substantially or completely covered by the front curtain”.
Claim 11 recites “grommets with diameter”. The article “a” should be inserted before “diameter”. Claim 12 recites “window drape system, or shower curtain system”. The article “a” should be inserted before “window” and “shower”.
Claims 12-14 recite “The curtain system of claim 10, which is”. It is understood that the word “which” refers to the curtain system, but the recitation should be amended to recite “The curtain system of claim 10, wherein the curtain system is” to ensure appropriate consistency and clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
The limitation “hanging means” as recited in claims 1, 3, 5, and 10 is treated under 35 U.S.C. 112(f), as it is not accompanied by sufficient structure to perform the recited function in said claims. However, “hanging means” as recited in claim 11 is not being interpreted under 35 U.S.C. 112(f), as the recitation of “grommets” constitutes sufficient structure to perform the recited function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a clip hanging ring” in line 2 and later recites “the hanging rings” in lien 5. There is insufficient antecedent basis for the limitation “the hanging rings”, as only one clip hanging ring is previously introduced. The recitation “the clip hanging rings” in line 3 of claim 5 and line 3 of claim 7 also lack sufficient antecedent basis. Applicant is advised that if the claim is amended to introduce multiple clip hanging rings, it is noted that the recitations “which clip hanging ring” in line 3 of claim 1 and “the clip hanging ring” in line 1 of claim 9 may be rendered indefinite as to which clip hanging ring is being referenced. It is further noted that the recitation in claim 1 does not positively recite the clip hanging ring, as the recitation “each fabric loop capable of interlocking with a clip hanging ring” only requires that the loops be capable of interlocking, and the clip hanging ring is not positively required by the claim. Accordingly, the configurations set forth in claims 5, 7, and 9 only serve to further establish what configuration of clip hanging ring the loops are required to be capable of
The terms “snugly" in line 4 of claim 1, “smoothly” in line 5 of claim 1 and line 3 of claim 5, and “slightly higher” in line 2 of claim 2 are relative terms which render the claims indefinite.  The terms “snugly”, “smoothly”, and “slightly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what spacing, friction level, or dimension is positively required to be considered ‘snug’, ‘smooth’, or ‘slightly’.
Claim 2 recites “the bottom hem of the front curtain”. There is insufficient antecedent basis for the limitation “the bottom hem”. There is also insufficient antecedent basis for the term “the front curtain”, as only “a curtain” has been previously introduced. The recitation of “a curtain” in claim 1 should be amended to recite “a front curtain”, or the recitation “the front curtain” in claims 2, 3, 5, and 7 should be amended to instead recite “the curtain”.
Claim 3 recites “wherein the plurality of vertical fabric loops is the same as that of the hanging means on the front curtain”. This limitation is generally unclear and indefinite. Does the limitation require that an equal number of vertical fabric loops and hanging means be provided, or does it require that the vertical fabric loops and the hanging means be the same element (e.g. both elements are fabric loops, or the fabric loops are used both for the liner and the curtain)?
Claims 4 and 6 recite “the plurality of the vertical fabric loops is eight so that the curtain liner fits with an 8-grommet curtain”. The recitation “the plurality of the vertical fabric loops is eight” is generally grammatically unclear--a recommended correction is to instead recite “eight of the vertical fabric loops are provided”. The limitation “fits with” is also indefinite, as it is not readily clear what the required configuration is. Does “fits with” require equal dimensions, a shorter width for the liner relative to a width of the curtain, or does it only require that the liner be capable of being installed on the same curtain rod as the curtain (i.e. ‘fitting’ on the rod)? Claim 1 also recites “the liner panel can snugly fit” in line 3-4--the limitation “fit” is unclear in this recitation for the same reasons listed above. The introduction of “an 8-grommet curtain” in claims 4 and 6 is also unclear, as a curtain has already been introduced in claim 1. As best understood, the disclosure only supports the use of one curtain. Is the recitation in claims 4 and 6 introducing a new curtain, or is it modifying the curtain previously introduced in claim 1?
Claim 5 recites “the spacing between each pair of adjacent loops is determined based on the spacing of corresponding pair of adjacent hanging means” in lines 1-2. There is insufficient antecedent basis for the recitation “the spacing” in both line 1 and line 2. The recitations of “each pair of adjacent 
Claim 7 recites “the dimensions of the liner panel and of the fabric loops” in lines 1-2 and “the size and dimensions of the front curtain” in lines 2-3. There is insufficient antecedent basis for the limitations “the dimensions” and “the size and dimensions”.
Claim 8 recites “the dimensions of the liner panel and of the fabric loops on the top hem of the liner panel are substantially as described in the specification and FIGs. 1, 2, 3, or 7, or a combination thereof.” Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim, and it is unclear what dimensions are required. The limitation “the dimensions” also lacks sufficient antecedent basis.
Claim 10 introduces “a front curtain”, “a plurality of hanging means”, and “a curtain rod” in lines 1, 2, and 3, respectively, but “a curtain”, “a plurality of hanging means”, and “a curtain rod” have been previously introduced in claim 1. It is unclear if new elements are being introduced in claim 10, or if the elements of claim 1 are being referenced. As best understood, the disclosure only supports one curtain/front curtain having a plurality of hanging means and one curtain rod. Are multiples of these elements required by claim 10?
Claim 10 introduces “a top hem” of the curtain panel in line 2 and recites “the top hem” in line 3. However, “a top horizontal hem” on the liner panel is previously introduced in line 1 of claim 1. It is therefore unclear which top hem is being referenced in line 3 of claim 10.
Claim 11 recites “the diameter of the curtain rod”. There is insufficient antecedent basis for this limitation.
Claim 15 recites “the width of the 8-grommet window curtain”. There is insufficient antecedent basis for the limitation “the width”, and the limitation “the 8-grommet window curtain” is also unclear as the curtain itself has not been previously introduced as an 8-grommet window curtain. Claim 13 (upon which claim 15 depends) only introduces “an 8-grommet window curtain system”, but does not specify that the 
Claim 15 recites “length is of any home textile industry standard length in the U.S. market”. The scope of this limitation is indefinite, as a standard length in any home textile industry cannot be readily determined. It is unclear what lengths will fall into the range of this limitation, as an industry standard can vary widely based on use or application of the curtain liner. For example, a curtain on a vehicle window will be much smaller than a curtain used in an office building with much larger windows. The disclosure of the instant application also does not adequately set forth the metes and bounds of the limitation.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thermal Window Curtains: Ultimate Liner (NPL document), hereinafter referred to as Ultimate Liner. Note: A copy of the Ultimate Liner NPL document has been attached to this Office Action, including expanded versions of the images provided and an archived version of the website dated December 2016. The NPL document can also be viewed at http://www.thermalwindowcurtains.com/thermal-blackout-liner.
Regarding claim 1, Ultimate Liner discloses a curtain liner comprising: a liner panel (panel of the liner, described on page 1 of the NPL document and shown in at least Image 1 and Image 10) having a top horizontal hem (the top hem is shown in at least Image 10; see annotated drawing below) attached with a plurality of vertical fabric loops (the loops are shown in Image 1 and Image 10; see annotated drawing below), each fabric loop capable of interlocking with a clip hanging ring (the loops are shown in use with hanging rings in Image 1; the loops are capable of being used with clip hanging rings, as they can be inserted 

    PNG
    media_image1.png
    856
    1013
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    527
    media_image2.png
    Greyscale

Regarding claim 2, Ultimate Liner discloses that the liner panel is substantially rectangular (at least Images 1, 10, 11, 12, and 14 depict a substantially rectangular configuration of the panel, and page 1 of the NPL document further describes a rectangular dimension of the panel of 45” x 77”) having a bottom horizontal hem (page 1 discloses a ½ inch bottom hem, which is also shown in Image 11) at substantially the same height as, or slightly higher than, the bottom hem of the front curtain when both the liner and the front curtain are hung on the curtain rod (Image 12 depicts the bottom hem of the front curtain and the bottom hem of the liner, wherein the bottom hem of the liner is at a slightly higher height than the bottom hem of the curtain; see annotated drawing below).

    PNG
    media_image3.png
    589
    1014
    media_image3.png
    Greyscale

Regarding claim 3, Ultimate Liner discloses that the plurality of the vertical fabric loops is the same as that of the hanging means of on the front curtain (the hanging means each comprise two grommets as shown in Image 14, such that two grommets are together considered to be one hanging means; there is one vertical fabric loop for each hanging means--4 loops and 4 pairs of grommets).
Regarding claim 5, Ultimate Liner discloses that the spacing between each pair of adjacent loops is determined based on the spacing of corresponding pair of adjacent hanging means on the front curtain such that the clip hanging rings can smoothly slide along the curtain rod along with the hanging means of the front curtain (the spacing is shown in at least Images 1 and 14, and the smooth sliding is inherently enabled by the larger diameters of the hanging rings/hanging means relative to that of the curtain rod, as shown in at least Images 1, 4, and 14).
Regarding claim 7, Ultimate Liner discloses that the dimensions of the liner panel and of the fabric loops on the top hem of the liner panel are determined based on the size and dimensions of the front curtain such that the liner panel, the fabric loops, and the clip hanging rings are substantially or completely hidden from view of the front curtain (Images 1 and 14 depict the reverse side of the curtain and liner assembly, wherein the liner panel, the fabric loops, and the hanging rings are completely hidden 
Regarding claim 8, Ultimate Liner discloses that the dimensions of the liner panel and of the fabric loops on the top hem of the liner panel are substantially as described in the specification and FIGS. 1, 2, 3, or 7, or a combination thereof (in view of the omnibus construction of the claim, Ultimate Liner is considered to meet the dimension requirements as best understood; it is noted that it is not clear what dimensions are included or excluded by the claim).
Regarding claim 9, Ultimate Liner discloses that the hanging ring has an internal diameter in the range of 1” to 2.75” (page 1 of the NPL document discloses hanging rings having a diameter of 1.75”, which inherently discloses that the loops are capable of use with a clip hanging ring having a diameter in the claimed range).
Regarding claim 10, Ultimate Liner discloses a curtain system comprising a curtain liner of claim 1 (as described above), a front curtain (front curtain shown in Images 1, 4, 9, or 12) comprising a curtain panel having a top hem (top hem shown in Image 4; see annotated drawing below) and a bottom hem (bottom hem shown in Image 12, as shown in the annotated drawing above), with a plurality of hanging means (grommets shown in Images 1, 4, 12, and 14) aligned horizontally close to the top hem (the grommets are aligned along the top hem as shown in Image 4; see annotated drawing below), and a curtain rod (curtain rod shown in at least Image 1, as shown in the annotated drawing above), wherein the curtain liner and the front curtain can hang on the curtain rod together in an aligned way such that the curtain liner is hidden from view of the front curtain (Images 1 and 14 depict the reverse side of the curtain and liner assembly, wherein the liner panel, the fabric loops, and the hanging rings are completely hidden from view; Image 9 further depicts a front view of the curtain and liner assembly wherein the liner panel, the fabric loops, and the hanging rings are not visible).

    PNG
    media_image4.png
    505
    1066
    media_image4.png
    Greyscale

Regarding claim 11, Ultimate Liner discloses that the hanging means of the front curtain comprises grommets with diameter larger than the diameter of the curtain rod (the grommets, including the larger diameter of the grommets relative to that of the curtain rod are shown in at least Image 4).
Regarding claim 12, Ultimate Liner discloses a window curtain system, window drape system, or shower curtain system (the curtain system of Ultimate Liner is a window curtain system as disclosed on page 1 of the NPL document and stated in Image 1).
Regarding claims 13 and 14, Ultimate Liner discloses and 8-grommet 84” window curtain system (8 grommets on the curtain are shown in at least Image 14, and an 84” length is disclosed on page 1 of the NPL document, which recites a fitment for an 84” height curtain).
Regarding claim 15, Ultimate Liner discloses that the width of the 8-grommet window curtain is between 50” and 60” (page 1 of the NPL document discloses a 45” width for the liner panel--a width of the curtain system between 50” and 60” can be interpolated based on the given width of the liner panel and the larger width including folds in the curtain shown in at least Image 1), and length is of any home textile industry standard length in the U.S. market (the Ultimate Liner is offered for sale in the U.S. in set lengths, as listed on page 1 of the NPL document; this constitutes an industry standard length, as the Ultimate Liner is within a home textile industry).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ultimate Liner in view of Leonard (U.S. Patent No. 6,163,899).
Regarding claims 4 and 6, Ultimate Liner discloses that the curtain liner fits with an 8-grommet curtain (an 8-grommet curtain is shown in at least Image 14), but does not disclose that the plurality of the vertical fabric loops is eight.
Nonetheless, Leonard discloses a curtain liner (15) comprising eight attachment elements (17).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the curtain liner of Ultimate Liner to include eight vertical loops, as taught by Leonard, in order to more evenly distribute the weight of the liner so as to reduce wear on the hanging rings and loops, and to reduce sagging in the liner between the hanging rings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABE MASSAD/Examiner, Art Unit 3634